Name: 81/515/EEC: Commission Decision of 24 June 1981 approving a programme relating to the fresh and dried fruit and vegetable sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D051581/515/EEC: Commission Decision of 24 June 1981 approving a programme relating to the fresh and dried fruit and vegetable sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 194 , 17/07/1981 P. 0055 - 0055****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1981 APPROVING A PROGRAMME RELATING TO THE FRESH AND DRIED FRUIT AND VEGETABLE SECTOR IN GREECE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 81/515/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 2 FEBRUARY 1981 THE GOVERNMENT OF GREECE FORWARDED THE PROGRAMME RELATING TO THE FRESH AND DRIED FRUIT AND VEGETABLE SECTOR ; WHEREAS THIS PROGRAMME RELATES TO : - THE CREATION AND MODERNIZATION OF FACILITIES FOR MARKETING OF FRESH PRODUCTS , - THE MODERNIZATION AND EXPANSION OF COLD STORAGE FACILITIES AND REFRIGERATED LORRIES AS WELL AS STORAGE FACILITIES FOR DRIED FRUIT , - THE MODERNIZATION , RATIONALIZATION AND CREATION OF FACILITIES FOR FRUIT AND VEGETABLE PROCESSING ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CONCERNED SECTOR IN GREECE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE FRESH AND DRIED FRUIT AND VEGETABLE SECTOR PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF GREECE ON 2 FEBRUARY 1981 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN